DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 04 May 2021 (“Response”).  
Claims 1–6, 8–12, 14–18, and 20–24 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Furthermore, MPEP § 608.01(p), subsection I.A., states (in-part):
“Essential material” is defined in 37 CFR 1.57(d) as that which is necessary to (1) provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); (2) describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or (3) essential material may only be incorporated by reference to a U.S. patent or patent application publication.
(Emphasis added).
Furthermore, MPEP § 608.01(p), subsection I.A.2., states (in-part):
37 CFR 1.57(g) addresses corrections of incorporation by reference by inserting the material previously incorporated by reference. A noncompliant incorporation by reference statement may be corrected by an amendment. 37 CFR 1.57(g). However, the amendment must not include new matter. Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter. An incorporation by reference of essential material to an unpublished U.S. patent application, a foreign application or patent, or to a publication is improper under 37 CFR 1.57(d). The improper incorporation by reference is not effective to incorporate the material unless corrected by the applicant (37 CFR 1.57(h)). Any underlying objection or rejection (e.g., under 35 U.S.C. 112) should be made by the examiner until applicant corrects the improper incorporation by reference by submitting an amendment to amend the specification or drawings to include the material incorporated by reference. A statement that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter is also required. 37 CFR 1.57(g). See also In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973). Improper incorporation by reference statements and late corrections thereof require expenditure of unnecessary examination resources and slow the prosecution process. Applicants know (or should know) whether they want material incorporated by reference, and must timely correct any incorporation by reference errors. Correction must be done within the time period set forth in 37 CFR 1.57(h).
(Emphasis added).
The disclosure of the prior-filed application, Application No. 62/362,804, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Particularly, the claim limitation “PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the secret key or the private key,” as recited by independent claim 1, and similarly by independent claims 10 and 16, is not adequately disclosed A.2.). Therefore, because Application No. 62/362,804 improperly relies on an incorporation by reference for essential subject matter, Application No. 62/362,804 does not provide adequate written description support for the above noted claim limitation.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–6, 8–12, 14–18, and 20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites, among other things, “PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the [key].” 
This expansive claim language is not limited to a specific embodiment (or a particular manner) of the circuit “us[ing] paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the [key],” but rather broadly covers at least multiple ways (and may actually cover every conceivable way) of a PUF circuit “us[ing] paired values that are generated from paired mismatch data having one or more bi-modal distributions,” as long as the “us[ing] …” is for the intended result of “to generate the [key].”
Upon review of Applicant’s specification, and as best understood by the Examiner, it appears Applicant describes an embodiment for the claimed “PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the [key].” See, e.g., Substitute Specification filed 04 May 2021, paras. [0007]–[0008]. If Applicant disagrees, Applicant is respectfully requested to point out an embodiment(s), if any exist, for the claim limitation noted above. Even if the Examiner has incorrectly identified an embodiment, the basis for the rejection remains the same, as discussed below.
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. § 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). See also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (“[T]he description of one method for creating a seamless DWT does not entitle the inventor … to claim any and all means for achieving that objective.”). 

Because the specification describes only a limited embodiment(s) for performing the “PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the [key],” and because there is no evidence that the specification contemplates other ways and/or all conceivable ways, as in the claims(s), for a PUF circuit to use paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the key, the Examiner concludes that a person skilled in the art would not understand Applicant to have invented, and been in possession of, the invention as broadly claimed. Therefore, in accordance with at LizardTech and MPEP § 2161.01(I), the Examiner concludes that the expansive language of claim 1 does not have sufficient written description support. 
Dependent claims 2–6, 8–9, and 21–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 10–12, 14–18, 20, and 24 contain language similar to claims 1–6, 8–9, and 21–23 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10–12, 14–18, 20, and 24 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Krutzik, in view of Klum and Parvarandeh
Claims 1–6, 8, 10, 14, 16, 18, and 21–24 are rejected under 35 U.S.C. § 103 as being unpatentable over Krutzik et al. (US 2013/0141137 A1) (“Krutzik”), in view of Klum et al. (US 2012/0047374 A1) (“Klum”) and Parvarandeh et al. (US 9,485,094 B1) (“Parvarandeh”).
As per claim 1, Krutzik teaches a secure system for protecting sensitive data without using a backup energy source, the secure system comprising:
a crypto-engine that uses one of a secret key or a private key to process sensitive data ([0013] [0036]); 
a Physically Unclonable Function (PUF) circuit coupled to the crypto-engine, the PUF circuit generates the secret key or the private key ([0013] [0019] [0039]–[0040]; [0011] [0015]); and 
a volatile memory coupled to the PUF circuit, the volatile memory stores the secret key ([0040] [0066]–[0067]),
wherein the PUF circuit, in response to power to the PUF circuit being restored, regenerates the secret or private key ([0067]).
Krutzik does not expressly disclose wherein the secure system, in response to a first security breach being detected, is de-energized to destroy the secret key.
Klum teaches a volatile memory that stores a secret key ([0014]), and wherein a secure system, in response to a first security breach being detected, is de-energized to destroy the secret key ([0014] [0025], fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Krutzik to de-energize the system upon tampering to destroy the 
Furthermore, Krutzik does not expressly disclose that the PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the secret or private key.
However, in a related endeavor, Parvarandeh teaches a PUF circuit uses paired values that are generated from paired mismatch data having one or more bi-modal distributions to generate the secret or private key (at least 2:23–34; claim 1; figs. 6–8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Krutzik to apply the teachings of Parvarandeh in order to more reliably generate the secret key (6:5–12). 
As per claim 2, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, further comprising one or more sensors configured to detect at least one of a tampering attempt and a physical attack on the secure device (Krutzik [0076] [0080]; Klum, at least [0014] [0018]–[0020]).
As per claim 3, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, further comprising a shield that protects data that is being transferred in an unencrypted format (Krutzik [0028] [0076]; Klum, at least [0021]).
As per claim 4, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 3, wherein the shield is an active mesh (Krutzik [0076]).
As per claim 5, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, wherein the secure device is a financial payment terminal (Krutzik, fig. 1).

As per claim 8, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, wherein the PUF circuit generates a response that is random (Krutzik [0006]).
As per claim 21, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, wherein the paired values are paired recursively to generate the one or more bi-modal distributions (Parvarandeh, at least fig. 6 and description thereof; note: the “wherein” clause does not appear to limit the structure of the PUF circuit).
As per claim 22, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, wherein the paired mismatch data is paired based on sorted mismatch data (Parvarandeh, at least fig. 8 and description thereof; note: the “wherein” clause does not appear to limit the structure of the PUF circuit).
As per claim 23, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 22, wherein the mismatch data is sorted by magnitude and polarity (Parvarandeh, at least fig. 8 and description thereof; note: the “wherein” clause does not appear to limit the structure of the PUF circuit).
Claims 10, 14, 16, 18, and 24 contain language similar to claims 1–6, 8, and 21–23 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10, 14, 16, 18, and 24 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Krutzik, Klum, and Parvarandeh, in view of Pham
Claims 9, 15, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Krutzik, Klum, and Parvarandeh, in view of Pham et al. (US 7,880,248 B1) (“Pham”).
As per claim 9, Krutzik, Klum, and Parvarandeh teach the secure system according to claim 1, but do not expressly disclose a heat source that, in response to detecting a second security breach, destroys the PUF circuit.
Pham teaches a heat source that, in response to detecting a security breach, destroys a circuit (4:57–66).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Krutzik/Klum/Parvarandeh to include the heat source taught by Pham in order to secure the PUF in event of tampering. 
Claims 15, 17, and 20 contain language similar to claim 9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 15, 17, and 20 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Krutzik, Klum, and Parvarandeh in view of Goel
Claims 11–12 are rejected under 35 U.S.C. § 103 as being unpatentable over Krutzik, Klum, and Parvarandeh, in view of Goel et al. (US 2017/0126414 A1) (“Goel”).
As per claim 11, Krutzik, Klum, and Parvarandeh teach the method according to claim 10, but do not expressly disclose using the secret or private key to generate a second secret or private key.
Goel teaches using a secret or private key (generated via a PUF) to generate a second secret or private key ([0004]).

As per claim 12, Krutzik, Klum, Parvarandeh, and Goel further teach the method according to claim 11, further comprising storing the secret or private key in a volatile memory device and the second secret or private key in a non-volatile memory device (Goel [0004]; see also Krutzik/Klum as cited above).
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection set forth herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685